Judgment, Supreme Court, New York County, entered October 18, 1976, which granted the application to permanently stay arbitration as against the petitioner-respondent Boomis, unanimously affirmed. Petitioners-respondents shall recover of respondent-appellant $40 costs and disbursements of this appeal. With the following additional comment, we affirm for the reasons stated at Special Term. The appellant cites Glasser v Price (35 AD2d 98) as authority for its contention that Special Term should have held a hearing to determine whether petitioner-respondent Boomis held such a dominant position over C & Z Builders Corporation that it was its alter ego, but, unlike Glasser, there is no question here of the identity of the party charged with the breach of the contract. It is the signatory to the contract, C & Z Builders Corporation, and hence no hearing was required. Concur—Murphy, J. P., Lupiano, Nunez, Markewich and Lynch, JJ.